DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 – 36 are pending in the present application.

Election/Restrictions
This application contains claims directed to the following patentably distinct species of denatonium salts; and the method for treatment, prevention and slowing down multiple diseases or disorders. The species are independent or distinct because consideration of all of the denatonium salts and diseases or disorders would require different scope of search and examination. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
	For example, a method for treatment, prevention and slowing down exacerbation of metabolic syndrome comprising administering orally a pharmaceutic composition comprising denatonium citrate would require different scope of search and consideration than a method for treatment, prevention and slowing down exacerbation of Crohn’s Disease comprising administering orally a pharmaceutic composition comprising denatonium tartrate.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Telephonic Election/ Restriction
During a telephone conversation with the Applicant’s representative, Adam Breier, on October 12, 2022, a provisional election was made with traverse to prosecute a method for treatment, or slowing down exacerbation of Prader Willi comprising administering orally a pharmaceutic composition comprising denatonium acetate (DA). Affirmation of this election must be made by applicant in replying to this Office action. 
Applicant noted that the present claims 31 – 36 read upon the elected species. Thus, claims 1 – 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Search: The compound and the type of cancer as elected by the Applicant are not found to be free of prior art. Therefore, search has not been expanded further to include the full scope of the present claims.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 31 – 36 are rejected under 35 U.S.C. 102(a)(2) as anticipated by WIPO Publication 2021/133908 A1 (Lee-I).
The applied reference has common applicant and joint inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Lee-I teaches a method for treatment, or slowing of progression of various chronic inflammatory disorders, specifically hyperphagia disorders such as Prader Willi Syndrome, comprising administering orally a pharmaceutical composition comprising a denatonium salt. See, page 14 line 31 – page 15 line 5. Lee also teaches that the denatonium salt is specifically denatonium acetate. See, page 16, lines 13-19. The structure of denatonium acetate is presented below:

    PNG
    media_image1.png
    137
    302
    media_image1.png
    Greyscale

	With respect to claim 32, Lee-I teaches that 10g of denatonium hydroxide, 20 mL of acetone, and 2 g of acetic acid glacial are dissolved in 15 mL of acetone in a reflux apparatus, heated and recrystallized in order to obtain the final product of denatonium acetate. See, page 17, lines 4-9.
	With respect to claims 33 – 35, Lee-I teaches that the daily dosage of denatonium acetate (DA) for an adult is from 60 mg to about 500 mg, or to achieve a concentration in the GI tract of from 10 parts per billion to about 50 ppm. See, page 10, lines 7-8.
	With respect to claim 36, Lee-I teaches that the daily dose of the denatonium salt is administered once per day, twice per day or three times per day. See, page 10, lines 9-10.
	Therefore, the prior art reference anticipates the present claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 31 – 32 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication 2020014494 A1 (Lee-II) in view of Crinó et al., Diabetes, Metabolic Syndrome and Obesity: Targets and Therapy (2018), 11: pp. 579-593 (Crinó).
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Lee-II teaches that pulmonary arterial hypertension is a condition in which the pressure in the lung circulation increases, eventually causing heart failure and death. See, page 1, lines 12-13. Lee-II also teaches a method for treatment of pulmonary hypertension, comprising administering an oral pharmaceutical formulation comprising a denatonium salt. See, page 3 lines 5-10. Lee-II further  teaches that the denatonium salt is specifically denatonium acetate. See, page 14, lines 7-9. The structure of denatonium acetate is presented below:

    PNG
    media_image2.png
    376
    334
    media_image2.png
    Greyscale

	Lee-II does not explicitly teach that the pharmaceutical formulation comprising denatonium acetate can also be used in the method for treatment, or slowing down exacerbation of Prader Willi, as recited in the present claim 31.
	Crinó teaches that Prader-Willi syndrome (PWS) is a complex multisystem disorder, characterized by neonatal hypotonia and feeding difficulties in early infancy, early development of hyperphagia with food seeking behavior, and progressive development of severe obesity, unless eating is not promptly restricted. See, page 580, 1st paragraph. Crinó also teaches that obesity is a major cause of premature morbidity and mortality in PWS and comorbidities commonly associated with severe weight excess in PWS include respiratory problems (pulmonary embolism, respiratory failure, pulmonary hypertension), right heart dysfunction, myocardial infarction and arterial hypertension. See, page 583, 2nd paragraph.
	A person of ordinary skill in the art would be motivated to arrive at the presently claimed invention because Crinó teaches that PWS is characterized by early development of hyperphagia with food seeking behavior, and progressive development of severe obesity. Comorbidities associated with severe weight excess in PWS includes several cardiovascular and pulmonary diseases such as pulmonary hypertension, right heart dysfunction, myocardial infarction and arterial hypertension. Lee-II teaches that a pharmaceutical formulation comprising denatonium acetate is used to treat pulmonary hypertension. Thus, a person skilled in the art would have expected that administering the pharmaceutical formulation as taught by Lee-II would also help treat, or atleast slow down exacerbation of, Prader-Willi in patients.
	With respect to claim 32, Lee-II teaches that 10g of denatonium hydroxide, 20 mL of acetone, and 2 g of acetic acid glacial are dissolved in 15 mL of acetone in a reflux apparatus, heated and recrystallized in order to obtain the final product of denatonium acetate. See, page 14, lines 3-6.
	With respect to claim 36, Lee-II teaches that the daily dose of the denatonium salt is administered once per day, twice per day or three times per day. See, page 10, lines 9-10.
	Therefore, claims 31 – 32 and 36 are prima facie obvious over the prior art references.

Claims 31 – 36 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication 2020014494 A1 (Lee-II) in view of Crinó et al., Diabetes, Metabolic Syndrome and Obesity: Targets and Therapy (2018), 11: pp. 579-593 (Crinó).
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Lee-II teaches that pulmonary arterial hypertension is a condition in which the pressure in the lung circulation increases, eventually causing heart failure and death. See, page 1, lines 12-13. Lee-II also teaches a method for treatment of pulmonary hypertension, comprising administering an oral pharmaceutical formulation comprising a denatonium salt. See, page 3 lines 5-10. Lee-II further  teaches that the denatonium salt is specifically denatonium acetate. See, page 14, lines 7-9. The structure of denatonium acetate is presented below:

    PNG
    media_image2.png
    376
    334
    media_image2.png
    Greyscale

	Lee-II does not explicitly teach, wherein:
The pharmaceutical formulation comprising denatonium acetate can also be used in the method for treatment, or slowing down exacerbation of Prader Willi, as recited in the present claim 31; and 
The daily dosage of denatonium acetate is from 20mg to about 5000 mg, specifically 60 mg to about 500 mg, as recited in the present claims 33 – 35.
	Crinó teaches that Prader-Willi syndrome (PWS) is a complex multisystem disorder, characterized by neonatal hypotonia and feeding difficulties in early infancy, early development of hyperphagia with food seeking behavior, and progressive development of severe obesity, unless eating is not promptly restricted. See, page 580, 1st paragraph. Crinó also teaches that obesity is a major cause of premature morbidity and mortality in PWS and comorbidities commonly associated with severe weight excess in PWS include respiratory problems (pulmonary embolism, respiratory failure, pulmonary hypertension), right heart dysfunction, myocardial infarction and arterial hypertension. See, page 583, 2nd paragraph. 
	A person of ordinary skill in the art would be motivated to arrive at the presently claimed invention because Crinó teaches that PWS is characterized by early development of hyperphagia with food seeking behavior, and progressive development of severe obesity. Comorbidities associated with severe weight excess in PWS includes several cardiovascular and pulmonary diseases such as pulmonary hypertension, right heart dysfunction, myocardial infarction and arterial hypertension. Lee-II teaches that a pharmaceutical formulation comprising denatonium acetate is used to treat pulmonary hypertension. Thus, a person skilled in the art would have expected that administering the pharmaceutical formulation as taught by Lee-II would also help treat, or atleast slow down exacerbation of, Prader-Willi in patients.
	With respect to claims 33 – 35, Lee-II does teach that the daily dosage of denatonium acetate (DA) for an adult is from 10 mg to about 400 mg. See, page 3, lines 26-27. MPEP 2144.05(I)(1st paragraph) states:
“In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”
Thus, a person having ordinary skill in the art would have been motivated to routinely experiment and optimize the strength of the dosage in order to treat, or at least slow down exacerbation of, Prader-Willi in patients.
	With respect to claim 32, Lee-II teaches that 10g of denatonium hydroxide, 20 mL of acetone, and 2 g of acetic acid glacial are dissolved in 15 mL of acetone in a reflux apparatus, heated and recrystallized in order to obtain the final product of denatonium acetate. See, page 14, lines 3-6.
	With respect to claim 36, Lee-II teaches that the daily dose of the denatonium salt is administered once per day, twice per day or three times per day. See, page 10, lines 9-10.
	Therefore, claims 31 – 36 are prima facie obvious over the prior art references.

Conclusion
Claims 31 – 36 are rejected.
Claims 1 – 30 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626            

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626